UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1624


In re: EMANUAL SHORTEN, a/k/a Terez, a/k/a T-Man,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                     (3:14-cr-00750-TLW-1; 3:17-cv-01461-TLW)


Submitted: December 5, 2019                                 Decided: December 11, 2019


Before WYNN, THACKER, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Emanual Shorten, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emanual Shorten petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court has denied Shorten’s § 2255 motion. Accordingly, because the

district court has recently decided Shorten’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2